DETAILED ACTION
Response to Amendment
The amendment filed 06/15/2021 has been entered.
Claims 10-12 are new.
Claims 1, 5, 7-9 are amended.
Claims 1-12 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Magane (US 2009009306 Al) in view of Beckhoven (US 20110026365 Al) and Yamada (US 20140328142 Al).
Regarding claim 1, Magane teaches a transceiver that causes an ultrasonic sensor mounted on a vehicle [Fig 4A-C]to alternately transmit a first transmission wave having a first amplitude level and a second transmission wave having a second amplitude level[0046]….., 

and a detector that receives the received signal and detects an obstacle based on one of the first received signal and the second received signal[Abstract],….. 
the detector determines based on which of the first received signal and the second received signal the obstacle is detected, and when the detector determines that the obstacle is detected based on the second received signal[Fig 4A-C; 0045-0048], 
the detector detects the obstacle based on (i) the second received signal of the second reflected wave from the obstacle above an area closer to the vehicle than the partial area of the road surface[#A2 and #45 in Fig 4A] or 
(ii) the second received signal of the second reflected wave from the obstacle above an area farther from the vehicle than the partial area of the road surface[#A1 and #41 in Fig 4A], 
and the detector does not detect the obstacle based on (iii) the second received signal of the second reflected wave from the obstacle above the partial area of the road surface[#A1 and #43 in Fig 4A; 0047; Both #A1 and #A2 avoid the intermediate area to avoid false returns and so the detector does not detect based on returns from #43]. 
Magane does not explicitly teach ….. the second amplitude level is greater than the first amplitude level….. the one of the first received signal and the second received signal having a reception level of the received signal greater than a predetermined threshold, wherein the first amplitude level is set to make the reception level of the received signal based on a first road surface 
Beckhoven teaches that …..the second amplitude level is greater than the first amplitude level [0031]….
Yamada teaches that….. the one of the first received signal and the second received signal having a reception level of the received signal greater than a predetermined threshold, wherein the first amplitude level is set to make the reception level of the received signal based on a first road surface less than or equal to the predetermined threshold, the first road surface reflected wave being the first reflected wave reflected by a road surface, the second amplitude level is set to make the reception level of the received signal based on a second road surface reflected wave greater than the predetermined threshold, the second road surface reflected wave being the second reflected wave reflected by a partial area of the road surface [Abstract; Claim 1; 0020-0024].  
It would have been obvious to one of ordinary skill in the art to have modified the device of Magane in view of Beckhoven to have the amplitude of the second being greater than the first. It would have been obvious to one of ordinary skill in the art to have modified the device of Magane in view of Yamada in order to obtain obstacle detection based on amplitude of reflection than timing. Doing so would give flexibility in detection.

Regarding claim 8, Magane teaches transmitting and receiving to cause an ultrasonic sensor mounted on a vehicle [Fig 4A-C] to alternately transmit a first transmission wave having a first amplitude level, and a second transmission wave having a second amplitude level [0046].....
wherein the transmitting and receiving includes receiving from the ultrasonic sensor, a first received signal based on a first reflected wave of the first transmission wave and a second received signal based on a second reflected wave of the second transmission wave that are received by the ultrasonic sensor, and outputting at least one of the first received signal and the second received signal as a received signal[Para 39];
 and detecting an obstacle based on one of the first received signal and the second received signal, the one of the first received signal and the second received signal[abstract],.....
in the detecting, it is determined based on which of the first received signal and the second received signal the obstacle is detected, and when it is determined that the obstacle is detected based on the second received signal, [Fig 4A-C] 
the obstacle is detected based on (i) the second received signal of the second reflected wave from the obstacle above an area closer to the vehicle than the partial area of the road surface[#A2 and #45 in Fig 4A] or 
(ii) the second received signal of the second reflected wave from the obstacle above an area farther from the vehicle than the partial area of the road surface[#A1 and #41 in Fig 4A], 
and the detector does not detect the obstacle based on (iii) the second received signal of the second reflected wave from the obstacle above the partial area of the road surface[#A1 and #43 in Fig 4A; 0047; Both #A1 and #A2 avoid the intermediate area to avoid false returns and so the detector does not detect based on returns from #43]. 

Beckhoven teaches that the second amplitude level is greater than the first amplitude level [0031] 
Yamada teaches that….. the one of the first received signal and the second received signal having a reception level of the received signal greater than a predetermined threshold, wherein the first amplitude level is set to make the reception level of the received signal based on a first road surface less than or equal to the predetermined threshold, the first road surface reflected wave being the first reflected wave reflected by a road surface, the second amplitude level is set to make the reception level of the received signal based on a second road surface reflected wave greater than the predetermined threshold, the second road surface reflected wave being the second reflected wave reflected by a partial area of the road surface [Abstract; Claim 1; 0020-0024].
It would have been obvious to one of ordinary skill in the art to have modified the method of Magane in view of Beckhoven to have the amplitude of the second being greater than the first. It would have been obvious to one of ordinary skill in the art to have modified the method of Magane in view of Yamada in order to obtain obstacle detection based on amplitude of reflection than timing. Doing so would give flexibility in detection.
Regarding claim 9, Magane, teaches ....transmission and reception processing for causing an ultrasonic sensor mounted on a vehicle [Fig 4A-C] to alternately transmit a first transmission wave having a first amplitude level and a second transmission wave having a second amplitude level[0046]..... 
the transmission and reception processing receiving, from the ultrasonic sensor, a first received signal based on a first reflected wave of the first transmission wave and a second received signal based on a second reflected wave of the second transmission wave that are received by the ultrasonic sensor, the transmission and reception processing outputting at least one of the first received signal and the second received signal as a received signal [0039];
 and detection processing for receiving the received signal and detecting an obstacle based on one of the first received signal and the second received signal[abstract],.....
the detection processing includes determining based on which of the first received signal and the second received signal the obstacle is detected, and when it is determined that the obstacle is detected based on the second received signal,[Fig 4A-C] the obstacle is detected based on (i) the second received signal of the second reflected wave from the obstacle above an area closer to the vehicle than the partial area of the road surface[#A2 and #45 in Fig 4A] or 
(ii) the second received signal of the second reflected wave from the obstacle above an area farther from the vehicle than the partial area of the road surface[#A1 and #41 in Fig 4A], 
and the detector does not detect the obstacle based on (iii) the second received signal of the second reflected wave from the obstacle above the partial area of the road surface[#A1 and #43 in Fig 4A; 0047; Both #A1 and #A2 avoid the intermediate area to avoid false returns and so the detector does not detect based on returns from #43]. 

 Beckhoven teaches that a non-transitory recording medium recording a program for causing a computer to execute:[0040],... that is greater than the first amplitude level, [0031] 
Yamada teaches ….. the one of the first received signal and the second received signal having a reception level of the received signal greater than a predetermined threshold, wherein the first amplitude level is set to make the reception level of the received signal based on a first road surface less than or equal to the predetermined threshold, the first road surface reflected wave being the first reflected wave reflected by a road surface, the second amplitude level is set to make the reception level of the received signal based on a second road surface reflected wave greater than the predetermined threshold, the second road surface reflected wave being the second reflected wave reflected by a partial area of the road surface [Abstract; Claim 1; 0020-0024].
It would have been obvious to one of ordinary skill in the art to have modified the system of Magane in view of Beckhoven to have a non-transitory recording medium recording a program for a computer and to have the amplitude of the second being greater than the first. It would have 
Regarding claim 2, Magane, as modified, also teaches that a first time in which the first transmission wave is transmitted and the first received signal is received is identical to a second time in which the second transmission wave is transmitted and the second received signal is received [#45, #A2 and #A4 in Fig 4A, 4C; 0139-0140; Claim 16].
Regarding claim 3, Magane, as modified, also teaches that a first time in which the first transmission wave is transmitted and the first received signal is received is shorter than a second time in which the second transmission wave is transmitted and the second received signal is received [#41, #45, #A1 and #A2 in Fig 4A; 0139-0140; Claim 16].
Regarding claim 4, Magane, as modified, also teaches that when the obstacle is detected based on the first received signal, the transceiver switches control of the ultrasonic sensor to cause the ultrasonic sensor to continuously transmit the first transmission wave [0146]
Regarding claim 5, Magane, as modified, also teaches that when the obstacle is detected in the area closer to the vehicle than the partial area based on the second received signal, the transceiver switches control of the ultrasonic sensor to cause the ultrasonic sensor to transmit the first transmission wave and to further cause the ultrasonic sensor to continuously transmit the first transmission wave. [0149].
Regarding claim 6, Magane, as modified, also teaches that when a vehicle speed of the vehicle becomes higher than or equal to a threshold, the transceiver switches control of the ultrasonic sensor to cause the ultrasonic sensor to transmit the second transmission wave and to 
Regarding claim 7, Magane, as modified, also teaches that when the obstacle is detected in the area farther from the vehicle than the partial area based on the second received signal, the transceiver switches control of the ultrasonic sensor to cause the ultrasonic sensor to continuously transmit the second transmission wave. [0149]
Regarding claim 10- 12, Magane, as modified, teaches whether the second reflected wave includes the second road surface reflected wave reflected by the partial area, in response to detecting that the second reflected wave includes the second road surface reflected wave, the detector does not perform detection of the obstacle above the partial area of the road surface based on the second received signal of the second reflected wave, and in response to detecting that the second reflected wave does not include the second road surface reflected wave,[Fig 4A-C; 0047-0051; teaches that the system by design is aware of the possibility of detecting the partial area of the road surface and adjusts the distance sensors to avoid it, i.e. it does not perform detection of the obstacle #43; Fig 9; 0101-0117 additionally switches the distance mode based on detecting an obstacle at a certain threshold] 
the detector detects whether the obstacle is present in the area closer to the vehicle than the partial area of the road surface or in the area farther from the vehicle than the partial area of the road surface, based on (i) the second received signal of the second reflected wave from the obstacle above the area closer to the vehicle than the partial area of the road surface[#A2 and #45 in Fig 4A] or (ii) the second received signal of the second reflected wave from the obstacle above the area farther from the vehicle than the partial area of the road surface[#A1 and #41 in Fig 4A].

Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive. More specifically Magane at [0047-0051] with figs 4A-C is aware of the possibility of detecting obstacles in the intermediate range and arranges the sensors to avoid the area, i.e. the area is reachable based on 4C but object detection is not performed by simply not transmitting the wave to that area. A person of ordinary skill would understand that one could either transmit the wave to the area, obtain the returns and then not do object detection or ignore objects in that area. Or alternatively as Magane teaches is to not transmit the wave to that area and thus not do object detection in the area. It would simply be more efficient to avoid the area altogether. Additionally even if returns came from #43 the system would be able to measure the distance and ignore it. Additionally Fig 9; [0101-0117] teaches switching the distance mode based on detecting an obstacle at a certain threshold. 
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rejections are maintained – and no allowable subject matter can be identified at this time. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645   
                                                                                                                                                                                                     /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645